FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      April 27, 2017
                                   TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 16-1413
 v.
                                              (D.C. Nos. 1:16-CV-01418-LTB &
                                                   1:12-CR-00246-LTB-1)
 ALDEN PATTON HOUSE,
                                                          (D. Colo.)
          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.


      Mr. Alden P. House pleaded guilty to one count of being a Prohibited

Person in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). He was sentenced to sixty-four months’ imprisonment and three years’

supervised release, grounded in part on an increased base offense level under

§ 2K2.1(a)(2) of the 2011 edition of the United States Sentencing Guidelines (the

“Guidelines”). Section 2K2.1(a)(2) relies in turn on Guidelines § 4B1.2(a)’s

definition of “crime of violence.” Mr. House did not directly appeal his sentence.

      Following the Supreme Court’s decision in Johnson v. United States,


      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
--- U.S. ----, 135 S. Ct. 2551 (2015), Mr. House moved the U.S. District Court for

the District of Colorado to vacate his sentence. He argued that Johnson, which

had struck down the residual clause of the Armed Career Criminal Act as void for

vagueness under the Due Process Clause of the Fifth Amendment, rendered his

sentence under identical language in Guidelines § 4B1.2(a) invalid. In response,

the government argued that Johnson did not apply retroactively to cases on

collateral review concerning sentences under the residual clause of the

Guidelines. Agreeing with the government, the district court denied relief but

granted a certificate of appealability. Exercising jurisdiction under 28 U.S.C.

§ 2255, we affirm.

      In Welch v. United States, --- U.S. ----, 136 S. Ct. 1257 (2016), the

Supreme Court made Johnson’s holding retroactive to cases on collateral review.

Id. at 1265. However, in Beckles v. United States, --- U.S. ----, 137 S. Ct. 886

(2017), the Court established that the Guidelines are not subject to a void-for-

vagueness challenge under the Due Process Clause of the Fifth Amendment. Id.

at 890; see also United States v. Snyder, 852 F.3d 972 (10th Cir. 2017) (following

Beckles). Thus, Beckles forecloses Mr. House’s argument that his Guidelines

sentence violates the Fifth Amendment’s Due Process Clause under Johnson.

      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral




                                        -2-
argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      Accordingly, we AFFIRM the district court’s judgment.



                                     ENTERED FOR THE COURT



                                     Jerome A. Holmes
                                     Circuit Judge




                                       -3-